          Case 8:18-cv-02785-PJM Document 16 Filed 03/22/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


MALIBU MEDIA, LLC,
                                                 *
               Plaintiff,                        *
                                                 *
v.                                               *            Civil No. PJM 18-2785
                                                 *
JOHN DOE, subscriber assigned IP                 *
Address 69.243.57.80,                            *
                                                 *
               Defendant.                        *
                                                 *


                                             ORDER

       The parties have advised the Court that, as between all parties, the above action is

settling, including all counterclaims, cross-claims, third-party claims, and attorney’s fees, if any.

Accordingly, pursuant to Local Rule 111, it is, this 21st day of March, 2019,

       ORDERED, that this action is hereby DISMISSED, and each party is to bear its own

costs unless otherwise agreed, in which event the costs shall be adjusted between the parties in

accordance with their agreement. The entry of this Order is without prejudice to the right of a

party to move for good cause within thirty (30) days to reopen this action if settlement is not

consummated. If no party moves to reopen, the dismissal shall be with prejudice.




                                                                  /s/              _
                                                           PETER J. MESSITTE
                                                      UNITED STATES DISTRICT JUDGE
